STONE, C. J.
The question of the admissibility of defendant’s confessions as evidence against him, is not distinguishable *211in principle from the same question considered and decided in Dodson v. State, 86 Ala. 60. In that case, following our former rulings, we held the confessions admissible. We might go farther in this case, and hold, that if any inducement was held out, it was that the defendant should not confess. The inducement offered was, in substance, that if defendant was not guilty, he, the witness, would intercede for him, and thought he could bring about a settlement of the difficulty, but, if he denied his guilt, to stick to it. There is nothing in this objection.
The first three charges asked for defendant, were severally faulty. Each invoked an interpretation of paper writings by the jury, and for that reason, if for no other, each was properly refused. — 8 Brick. Dig. 107, § 4. There was certainly enough criminating testimony to authorize the submission of the" case to the jury. The charge on the effect of the testimony was rightly refused.
In the organization of the grand jury of fifteen persons, the record fails to inform us that the trial judge appointed any one of them to be foreman of the body. — Code, 1886, §4337. The indictment was returned by the grand jury into court, having upon it the indorsement, “a true bill,” signed by one of the members, styling himself “foreman of the grand jury.” The record fails to state that this question was raised in the court below. Probably, the proper method of raising such question would be by motion, in the court below, to quash the indictment, or to strike it from the file; and this, before plea to the merits. A quashal under such circumstances would delay or embarrass the progress of the prosecution much less than a ruling sustaining the motion, if made in this court. — Code of 1886, §4394.
The indictment was returned into court by the grand jury so organized, had on it the proper indorsement, “A true bill,” signed by one of the body styling himself “foreman of the,, grand jury;” and in that condition, it was handed to, and inspected by the judge presiding, who a few days previously had organized the body. Can it be supposed that an official function as important as that of indorsing and signing the grand jury’s finding would pass the eye of the presiding judge, unnoticed and unrebuked?
In Floyd v. State, 30 Ala. 511, the record sent up to this court failed to disclose that any of the grand jurors by whom the indictment was found, except the foreman, had been sworn as such. This court said; “ The objection, that it *212does not appear from the record that any of the grand jury besides tbe foreman was sworn, comes too late, wben made for tbe first time in tbis court.” In support of tbat principle, section 3591 of tbe Code of 1852 was cited. Tbat section, without change tbat affects tbis case, is section 4445 of tbe Code of 1886, and has never been impaired since its enactment. Tbis case was followed in Roe v. The State, 82 Ala. 68, and in Harrington v. State, 83 Ala. 9. There is nothing in tbis objection.
Affirmed.